DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,381,440 in view of Yerramalli et al. (US Pub. 2016/0227476). 
Instant Application
US Pat. No. 11,381,440
Claim 1
Claim 1
A method in a base station for wireless communications, comprising:
transmitting K1 radio signals in a first reference time window; 
receiving K1 HARQ feedbacks; and
performing Q1 energy detections respectively in Q1 time sub-pools on a first frequency sub- band, the energy detections are energy detections for LBT;
wherein the K1 HARQ feedbacks are respectively used for determining whether the K1 radio signals are correctly received; 
a first radio signal is one radio signal of the K1 radio signals, the first radio signal carries part of bits comprised by a first bit block; 
a first HARQ feedback is used for determining whether the first radio signal is correctly received, HARQ feedback(s) other than the first HARQ feedback among the K1 HARQ feedbacks is(are) used for determining the Q1 time sub- pools, both the K1 and the Q1 are positive integers greater than 1; 

the first frequency sub-band is a carrier or the first frequency sub-band is composed of frequency-domain resources occupied by a positive integer number of Physical Resource Blocks (PRBs) in frequency domain.
A method in a base station for wireless communications, comprising: 
transmitting K1 radio signals in a first reference time window; 
receiving K1 HARQ feedbacks; and performing Q1 energy detections respectively in Q1 time sub-pools on a first frequency sub-band, the energy detections are energy detections for LBT; wherein the K1 HARQ feedbacks are respectively used for determining whether the K1 radio signals are correctly received;
 a first radio signal is one radio signal of the K1 radio signals, the first radio signal carries part of bits comprised by a first bit block; 
a first HARQ feedback is used for determining whether the first radio signal is correctly received, HARQ feedback(s) other than the first HARQ feedback among the K1 HARQ feedbacks is(are) used for determining the Q1 time sub-pools, both the K1 and the Q1 are positive integers greater than 1.


U.S. Patent No. 11,381,440 does not teach the first frequency sub-band is a carrier or the first frequency sub-band is composed of frequency-domain resources occupied by a positive integer number of Physical Resource Blocks (PRBs) in frequency domain.
However, in the same field of listen before talk,  Yerramalli discloses the first frequency sub-band is a carrier (paragraph 30: energy detection (ED) refers to the ability of the receiver to detect energy level present on the current channel. Energy detection must sample the medium every slot time to determine if the energy still exists. Thus, every slot time of a channel/carrier is sampled to determine the existent of ambient energy).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in  U.S. Patent No. 11,381,440 the first frequency sub-band is a carrier.
The motivation would have been to perform clear channel assessment procedure to determine an available carrier/channel for transmission (paragraph 30).
Claims 2 are rejected by U.S. Patent No. 11,381,440’s claim 2.
Claims 3 are rejected by U.S. Patent No. 11,381,440’s claim 3.
Claims 4 are rejected by U.S. Patent No. 11,381,440’s claim 4.
Claims 5  are rejected by U.S. Patent No. 11,381,440’s claim 5.
Claims 6 are rejected by U.S. Patent No. 11,381,440’s claim 6.
Claims 7 are rejected by U.S. Patent No. 11,381,440’s claim 7.
Claims 8 are rejected by U.S. Patent No. 11,381,440’s claim 8.
Claims 9 are rejected by U.S. Patent No. 11,381,440’s claim 9.
Claims 11 are rejected by U.S. Patent No. 11,381,440’s claim 11.
Claims 12 are rejected by U.S. Patent No. 11,381,440’s claim 12.
Claims 13 are rejected by U.S. Patent No. 11,381,440’s claim 13.
Claims 14 are rejected by U.S. Patent No. 11,381,440’s claim 14. 
Claims 15 are rejected by U.S. Patent No. 11,381,440’s claim 15. 
Claims 16 are rejected by U.S. Patent No. 11,381,440’s claim 16. 
Claims 17 are rejected by U.S. Patent No. 11,381,440’s claim 17. 
Claims 18 are rejected by U.S. Patent No. 11,381,440’s claim 18. 
Claims 19 are rejected by U.S. Patent No. 11,381,440’s claim 19. 
Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,381,440 in view of Yerramalli et al. (US Pub. 2016/0227476) in view of Liu et al. (US Pub. No. 2016/0183263). 
Regarding claims 10 and 20, U.S. Patent No. 11,381,440 does not teach but Yerramalli discloses wherein one of the energy detections means that the base station senses all radio signals on a given frequency-domain resource in a given time unit so as to obtain a given power; the given frequency-domain resource is the first frequency sub-band; the given time unit belongs to one time sub-pool of the Q1 time sub-pools; the Q1 energy detections are measured by dBm; the first frequency sub-band is deployed on unlicensed spectrum (paragraph 30: unlicensed LBT procedure with CCA).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in  U.S. Patent No. 11,381,440 wherein one of the energy detections means that the base station senses all radio signals on a given frequency-domain resource in a given time unit so as to obtain a given power; the given frequency-domain resource is the first frequency sub-band; the given time unit belongs to one time sub-pool of the Q1 time sub-pools; the Q1 energy detections are measured by dBm; the first frequency sub-band is deployed on unlicensed spectrum.
The motivation would have been to perform clear channel assessment procedure to determine an available carrier/channel for transmission (paragraph 30).
U.S. Patent No. 11,381,440 does not teach but Liu discloses the first frequency sub-band is of a bandwidth of 20MHz or the first frequency sub-band is of a bandwidth of 2.16GHz (paragraph 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element in Liu (20MHz or 2.16GHz carrier) for another (carrier) in  U.S. Patent No. 11,381,440 with predictable result of communication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kini et al. (US Pub. No. 2020/0059327) disclose multi-bit HARQ feedback.
Lunden et al. (US Pub. No. 2020/0107328) discloses transmission on contention-based radio resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466